TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00173-CR



                                      Brian Taylor, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
           NO. 38660, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                Appellant Brian Taylor filed his notice of appeal on March 20, 2014. Appellant’s

brief on appeal was originally due on September 24, 2014. On counsel’s motion, the deadline for filing

was extended to December 24, 2014. Appellant’s counsel has now filed a second motion requesting

that the Court extend the time for filing appellant’s brief an additional 60 days. We grant the motion

for extension of time and order appellant to file a brief no later than February 27, 2015. No further

extension of time will be granted. Failure to comply with this order will result in the referral of this

case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

                It is so ordered this 31st day of December, 2014.



Before Justices Puryear, Pemberton, and Field

Do Not Publish